DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on August 14, 2020 is acknowledged.

Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 14, 2020.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on February 1, 2016. It is noted, however, that applicant has not filed a certified copy of the Japanese Application 2016-017096 as required by 37 CFR 1.55.




Claim Objections
Claim 9 is objected to because of the following informalities:  at line 2, inert “the” before “optical connector”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “ultraviolet curing assistant”. It is unclear as to what is meant by this recitation.  For example, it is unclear whether this recitation refers to photoinitiator.  The specification does not provide any guidance as to what is encompassed by the aforementioned recitation.  For purpose of examination, the aforementioned recitation is interpreted as photoinitiator. 


Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Teng Chao et al. (WO 2014189734 A1).

acrylic rubber roll (cleaner), and a method of preparing the acrylic rubber roll (page 1, lines 5-7).  The acrylic rubber roll can be used to clean surfaces of household textile products (page 3, lines 5-7).  The acrylic rubber roll (cleaner) of Teng is formed by sticking acrylic tape (adhesive body) to a plastic rubber roll shaft (holding body) (page 2, lines 19-20 and page 1, line 40 stating the acrylic rubber roll is still provided with good adhesion).  

As to claim 1, Teng teaches claimed invention except for the properties of the peeling force and the hardness of the adhesive body.  However, it is submitted that given that the cleaners of the claimed invention and the prior art of Teng as set forth previously are identical or substantially identical, absent any factual evidence on the record, it is reasonable to presume that the adhesive body of Teng would inherently have the claimed properties.  The claimed invention (claim 1) does not set forth any specific composition of the adhesive body.  It is submitted that the adhesive body of the present application is formed from an acrylic adhesive agent by UV curing.  See 0068 of US Patent Application Publication 20190025524 A1 of the present application (“the published application”).  Further, the adhesive agent composition of the present application contains a first UV curable resin such as 2-ethylhexyl acrylate (0069 and 0078 of the published application) and a second UV curable resin such as 1,6-hexanediol diacrylate (0087-0088 of the published application).  It is submitted that the curable acrylic composition of Teng includes 2-ethylhexyl acrylate and HDDA (read as 1,6 hexanediol diacrylate by the examiner) (page 2, lines 1-7, and page 3 structure of 

As to claims 2 and 3, the acrylic rubber roll (cleaner) of Teng is formed by sticking acrylic tape (adhesive body) to a plastic rubber roll shaft (holding body) (page 2, lines 19-20).  Further, as to claim 3, a person having ordinary skill in the art would recognize that the surface of the adhesive body of Teng would inherently be exposed or would have been obvious to expose the surface so that it can be used in cleaning. 

As to claim 4, Teng teaches curing acrylic composition to form an acrylic tape (adhesive body), wherein the acrylic composition includes 2-ethylhexyl acrylate (first monofunctional curable resin having an acryloyl group) and 1,6-hexanedil diacrylate (HDDA) (second polyfunctional UV curable resin having an (meth)acryloyl group) (page 2, lines 1-7).  

As to claims 5 and 6, Teng teaches curing acrylic composition to form an acrylic tape (adhesive body), wherein the acrylic composition includes 2-ethylhexyl acrylate (first monofunctional curable resin having an acryloyl group) and 1,6-hexanedil diacrylate (HDDA) (second polyfunctional UV curable resin having an (meth)acryloyl 

As to claim 7, Teng teaches that that the curable acrylic composition contains photoinitiator (page 2, line 4). 

As to claims 8-9, these claims recite “cleaner is used for cleaning an end face of optical connector” and “wherein unevenness is provided, or pin is projected on the end face of optical connector”.  The aforementioned recitations are deemed to be an intended use in so far as the structure of the product (i.e. cleaner) is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the cleaner of Teng is identical to that of the presently claimed in terms of structure and composition, it meets the intended use of the claimed cleaner (i.e. the cleaner of Teng can be used for cleaning an end face of optical connector, wherein unevenness is provided or a pin is projected on the end face of the optical connector).  

. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Konda et al. (US 5902678) discloses a pressure sensitive adhesive tape for removing foreign matter present on the surface of an article (abstract).  Cox (US 6006768) discloses a device for cleaning an optical fiber (abstract). Suzuki et al. (US 20180074267A1) discloses an end-face cleaner for cleaning an end face having a pin projected thereon (abstract).  JP2009244545A (machine translation attached) discloses optical connection structure and an optical connection method (abstract).  Further, compound summaries of 2-ethylhexyl acrylate and HDDA from PubChem are cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
April 30, 2021